Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-20 are rejected on the ground of nonstatutory double patenting over claims 1-2, 4-7, 10, 12, and 16-19 of U.S. Patent No. US 10,310,081 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: (see table below)
16/249,678 (instant case)
US10310081B2 (15/169,449)
(claims read from letters patent)
Claim 1-2
Claim 1 [method]
Claim 3-4
Claim 17
Claim 7
Claim 18
Claim 8
Claim 19
Claim 9
Claim 2
Claim 10
Claim 10
Claim 11
Claim 4
Claim 12-13
Claim 1 (e.g., dynamic model…state of the mobile platform)
Claim 14
Claim 5
Claim 15
Claim 6
Claim 16
Claim 7
Claim 17
Claim 1 (e.g., estimating…state of the mobile platform…ultrasound echo)

Claim 1 (e.g., determining a set of timing constraints)
Claim 19
Claim 12 [mobile platform]
Claim 20
Claim 16 [non-transitory computer-readable medium]


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. US 10,310,081 (Xie) in view of Wieland (US 2009/0128398 A1).
Regarding claim 5, Xie as modified by Wieland teaches the method of claim 3, wherein at least two of the time intervals have different durations [0045 discusses threshold value at different times where peak exceeds threshold as is shown in fig. 8; 0005 The transmitted signals sent by the ultrasound sensors are reflected by an obstacle 11 and received again by the sensors. From the propagation time between the time of sending the transmitted signal and the time of receiving the signal reflected by obstacle 11, one may conclude the distance of the obstacle.; 0055 histogram is used for sensor calibration; 0057 histogram is used recursively for different time interval widths].
It would have been obvious to combine the ultrasonic threshold bandwidth packet filtering of Xie, with the different timer interval widths as taught by Wieland so that calibration may be performed at certain time intervals or based on temperature changes which may occur at different time intervals (Wieland) [0024].
Regarding claim 6, Xie as modified by Wieland also teaches the method of claim 3, wherein the time intervals have a same duration [0024 and 0053 describes calibration performed periodically at certain intervals e.g., every 10 minutes].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645